Case 6:20-cv-00965-RRS-PJH Document 18 Filed 08/07/20 Page 1 of 3 PageID #: 297



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

 910 E MAIN LLC D/B/A QUARTER                 )       Civil Action No. 6:20-cv-00965
 TAVERN, ET AL.                               )
                                              )       District Judge Robert R. Summerhays
                                              )
 VERSUS                                       )       Magistrate Judge Patrick J. Hanna
                                              )
 GOVERNOR JOHN BEL EDWARDS                    )
 and H. “BUTCH” BROWNING, JR.                 )       JURY DEMAND


                         STATEMENT OF CORPORATE DISCLOSURE

        NOW INTO COURT, through undersigned counsel, come Plaintiffs (i) Big Dan’s Bar,

 Inc., (ii) CKBCPB5 LLC d/b/a The Chatter Box, (iii) City Bar, Inc., (iv) Sandi’s Anchor Lounge,

 L.L.C. d/b/a Da Camp, (v) Tipsy Cajun, LLC, and (vi) Wanous, L.L.C. d/b/a AJ’s 2nd St. Pub,

 who, pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Uniform District Court LR

 5.6W, submit this corporate disclosure statement and certify the following:

 (i)    Big Dan’s Bar, Inc. is a corporation incorporated under the laws of the State of Louisiana

        with its principal place of business located at 197 Hwy 15, Sicily Island, LA 71368. Big

        Dan’s Bar, Inc. has no parent corporation, and there is no publicly traded company that

        owns 10 percent or more of the party’s stock.

 (ii)   CKBCPB5 LLC d/b/a The Chatter Box is a limited liability company formed under the

        laws of the State of Louisiana with its principal office located at 10715 East 182 Frontage

        Road, Amelia, LA 70340. CKBCPB5 LLC d/b/a The Chatter Box has no parent

        corporation, and there is no publicly traded company that owns 10 percent or more of the

        party’s stock.




                                                  1
Case 6:20-cv-00965-RRS-PJH Document 18 Filed 08/07/20 Page 2 of 3 PageID #: 298



 (iii)   City Bar, Inc. is a corporation incorporated under the laws of the State of Louisiana with

         its principal place of business located at 8401 Maurice Ave., Maurice, LA 70555. City Bar,

         Inc. has no parent corporation, and there is no publicly traded company that owns 10

         percent or more of the party’s stock.

 (iv)    Sandi’s Anchor Lounge, L.L.C. d/b/a Da Camp is a limited liability company formed under

         the laws of the State of Louisiana with its principal office located at 108 Lincoln Drive,

         Patterson, LA 70392. Sandi’s Anchor Lounge, L.L.C. d/b/a Da Camp has no parent

         corporation, and there is no publicly traded company that owns 10 percent or more of the

         party’s stock.

 (v)     Tipsy Cajun, LLC is a limited liability company formed under the laws of the State of

         Louisiana with its principal office located at 1600 Ridge Rd, Duson, LA 70529. Tipsy

         Cajun, LLC has no parent corporation, and there is no publicly traded company that owns

         10 percent or more of the party’s stock.

 (vi)    Wanous, L.L.C. d/b/a AJ’s 2nd St. Pub is a limited liability company formed under the

         laws of the State of Louisiana with its principal office located at 1465 Evergreen Ave.,

         Morgan City, LA 70380. Wanous, L.L.C. d/b/a AJ’s 2nd St. Pub has no parent corporation,

         and there is no publicly traded company that owns 10 percent or more of the party’s stock.

                                       Respectfully submitted,

                                       FAIRCLOTH MELTON SOBEL & BASH, LLC


                                       By: ___/s/ Jimmy R. Faircloth, Jr.____________________
                                              Jimmy R. Faircloth, Jr.       (T.A.) (La. #20645)
                                              jfaircloth@fairclothlaw.com
                                              Barbara Bell Melton                  (La. # 27956)
                                              bmelton@fairclothlaw.com
                                              Mary Katherine Price                 (La. #38576)
                                              kprice@fairclothlaw.com

                                                    2
Case 6:20-cv-00965-RRS-PJH Document 18 Filed 08/07/20 Page 3 of 3 PageID #: 299



                                              Richard F. Norem, III              (La. #38849)
                                              enorem@fairclothlaw.com
                                              105 Yorktown Drive
                                              Alexandria, Louisiana 71303
                                              Telephone: (318) 619-7755
                                              Facsimile: (318) 619-7744

                                              ATTORNEYS FOR PLAINTIFFS



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I presented the above and foregoing Corporate Disclosure

 Statement for filing and uploading to the CM/ECF system which will send electronic notification

 of such filing to all counsel of record.

        Alexandria, Louisiana, this 7th day of August, 2020.


                              _______/s/ Jimmy R. Faircloth, Jr.______
                                           OF COUNSEL




                                                 3
